Citation Nr: 1532744	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  06-32 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

This case was previously before the Board in October 2010 when the claims were reopened and remanded and again in May 2012 when it was remanded for further development. 

In a December 2013 decision, the Board granted service connection for diabetes mellitus and denied service connection for PTSD.  The Veteran appealed this issue to the Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted a Joint Motion for Remand filed by the representatives for both parties.  The order vacated the Board's decision as to the denial of the acquired psychiatric disorder to include PTSD, and remanded the claim to the Board for further proceedings.  In the Joint Remand, the parties changed the issue of entitlement to service connection for PTSD to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This change is addressed below.   

In the prior Board decision, the Board noted the decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and found that in this case, there was some evidence that the Veteran had been diagnosed with bipolar disorder in addition to or instead of PTSD.  To that end, the Board also noted the October 2004 rating decision which declined to reopen a previously denied claim of service connection for bipolar disorder.  The Board found that as the Veteran had only addressed PTSD in the communications which prompted the May 2005 rating decision which was then and is now the subject of this appeal.  Here, the Board finds that the Clemons applies in that it requires that the Board, in determining the scope of a claim, must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  A review of the statements made by the Veteran and her representative, as well as the information that has been developed and submitted in connection with the claim, limit that issue to entitlement to service connection for PTSD.  

In June 2015 the Veteran submitted additional medical evidence with a waiver of initial Agency of Original Jurisdiction (AOJ).  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

In addition to the Veteran's paper claims file, the Veteran also has paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA files.  The September 2014 Court Order and Joint Motion for Remand are in the Veteran's electronic claims file.  Any additional documents are either not relevant to the claim on appeal or are duplicative of evidence already of record.   


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the evidence establishes that the diagnosed PTSD is related to her military service, to include her in-service sexual assault. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, with regard to the issue on appeal, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by, in part, liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

In this case, the Veteran alleges that she has PTSD as a result of a personal assault.  She has claimed that while stationed in Panama, she was sexually assaulted by a fellow service member after she accepted a ride home from the man.  She has never claimed that the disorder was caused by exposure to combat and as the record contains no evidence to the contrary, the Board concludes that she was not exposed to combat. 

Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor. Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

There are special considerations for PTSD claims predicated on a personal assault. The pertinent regulation, 38 C.F.R. § 3.304(f)(5) , provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5). VA's M-21-MR - Adjudication Procedures Manual (M21-MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals. M21-1MR, Part IV, Subpart ii, 1.D.17.n (as in effect from Dec. 16, 2011).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5).

The term "military sexual trauma" refers to "psychological trauma, which in the judgment of a mental health professional employed by the Department, resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred while the Veteran was serving on active duty or active duty for training." 38 U.S.C.A. § 1720D(a)(1) Sexual harassment is defined as "repeated, unsolicited verbal or physical contact of a sexual nature which is threatening in character." 38 U.S.C.A. § 1720D(f). As stated in the enclosure to a December 2011 Training Letter, this definition is suitable for use by the Veterans Benefits Administration, since there is no comparable legal definition other than the broader term "personal assault" found in PTSD regulations at section 3.304(f)(5). See Veterans Benefits Administration Training Letter 11-05 (December 2, 2011), "Adjudicating Posttraumatic Stress Disorder (PTSD) Claims Based on Military Sexual Trauma."

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that her PTSD is due to traumatic experiences in service, specifically a sexual assault by a fellow service member whose name she does not remember.  She asserts that the assailant worked in the records department and had access to her personal information and threatened to harm both her and her family if she disclosed the assault.   She has specifically described an incident in which she was waiting for a bus to town to attend a social gathering with friends. She was approached by a fellow service member who knew of the gathering and indicated that he was also going and would give her a ride.  She accepted the ride and the driver soon made a detour into an unknown location, saying he needed to pick up something on the way.  He induced her to come inside the building and she was dismayed to discover a dingy room with only a mattress, at which time he threatened her and sexually assaulted her.  Following the incident, she reportedly confided in a co-worker, who reported it to her commanding officer, and she was transferred to another work unit shortly thereafter.

The Board notes that the Veteran has provided multiple dates for the alleged assault. In her initial statement in January 1999, she gave a date of either February or March 1982.  In a July 2004 statement she reported that the assault occurred in July 1982.  Then, in statements provided in January 2005 and in May 2006 she said the date of the assault was in December 1982 and that she was transferred to a different work unit within a week or so.  In a document submitted in October 2010, she indicated that the assault occurred on November 11, 1982. 

The Veteran's service personnel records show that she was transferred to the 39th Signal Company in June 1981 and to the 193rd Military Intelligence Company in December 1982.  In addition, her service personnel records indicated that there was a deterioration of her work performance from "outstanding service" in June 1983 to a discharge from reserve service for "unsatisfactory participation" in May 1985.

The Veteran has also indicated in her statements two specific incidents of medical treatment in service related to her assault.  In a statement submitted in May 2006, she noted that she was treated for pain and burning in her groin area shortly after the assault and was too embarrassed to discuss the incident with the provider.  She provided a copy of a treatment note from December 7, 1982, in which she reported having developed pain in her right groin area three months before and a nickel-sized lump in the same area five days previously.  The provider examined the right inguinal canal and referred her to a surgeon. The surgeon determined that there was no hernia present, only mild subjective tenderness, and no diagnosis was provided. In a document submitted in October 2010, the Veteran reported that after the incident she washed her mouth out with bleach to erase the sensation of forcible oral copulation.  She included a copy of a treatment note from November 12, 1982, which she stated was the morning after the assault, showing she was treated for a sore throat as evidence of her assertion.  However, a review of the service treatment record revealed that she was diagnosed with strep throat.  

In a December 2004 letter it was reported that the Veteran was a patient of the Mental Health Outpatient Clinic since July 1998.  When she first presented for treatment she was only able to relate pieces of her history of sexual abuse while in the military.  It was only recently she was able to talk about the rape and subsequent transfers.  A diagnosis of PTSD was also reported.  

In June 2005 the Veteran's VA psychiatrist stated that the Veteran was diagnosed with PTSD and bipolar disorder, and that throughout the years the Veteran had a number of flares of PTSD symptoms.  It was noted that she was having nightmares, flashbacks, and intrusive thoughts about sexual trauma that occurred while she was in the military.  She noted that the Veteran spoke to her about the trauma and the effects on her life: i.e. getting involved in drugs, becoming promiscuous and getting pregnant, and continued problems with males.  She stated that the Veteran met the criteria for a diagnosis of PTSD that was related to military sexual trauma.  In a January 2008 statement the Veteran's physician stated that she has a diagnosis of PTSD. 

At the Veteran's June 2008 VA examination it was noted that she had a long history of psychiatric symptoms that began around the time of her discharge from the Army in 1984.  The VA examiner diagnosed her with chronic PTSD.  He stated that the Veteran's current PTSD symptoms were clearly related to being a victim of rape during military service. 

The Veteran was afforded a VA examination in January 2012.  She was diagnosed with Axis I diagnoses of PTSD, bipolar disorder, and cocaine dependence.  It was noted that the Veteran began using cocaine in 1981, after the sexual trauma, and she began using cannabis after the sexual trauma; both were used for short periods of time.  He noted that she began having manic symptoms in 1984, while in the military.  The VA examiner opined that the Veteran's PTSD was at least likely as not caused by or the result of her in-service traumatic experience.  

An April 2012 statement by the Veteran's VA social worker noted that the diagnoses of depression, generalized anxiety disorder, and bipolar disorder had likewise been due to or exacerbated by the sexual assault in service.

In December 2013 a private physician stated that he reviewed the Veteran's service treatment records, medical records, and lay statements and he interviewed the Veteran.  He stated that the Veteran's diagnosis was PTSD with dissociative symptoms with delayed expression.   He stated that after examining the Veteran there was no suggestion that she was in any way fabricating her symptoms or the events that occurred regarding being sexually assaulted while in the military.  Her primary diagnosis was PTSD military sexual trauma.  He stated that there was no evidence that the Veteran had any pre-military trauma or medical illness.  There was no evidence of a personality disorder.  The examiner stated that as part of the Veteran's PTSD, she had neurovegetative symptoms of depression, mood lability, recklessness, hopelessness, helplessness, despair, periods of paranoia, ongoing suicidality, and essentially all of the DSM-five criteria for PTSD.  To the extent that any of these symptoms constitute a psychiatric disability, the Board finds that they are part and parcel of the PTSD diagnosis.  

In June 2015 a private physician, the same physician who rendered the December 2013 private opinion, stated that the DSM-5 criteria, (309.81(D)(1)), discussed the inability to remember an important aspect of the traumatic events and this is the case with this Veteran.  He also stated that the medical literature, peer-review literature, and DSM-5 did not set any type of timeframe regarding a patient's response to a traumatic event.  It was completely unremarkable that an individual may develop severe symptoms of PTSD or other mental illness weeks, months, years, or even decades subsequent to a traumatic event.  He stated that there was absolutely no time frame placed on the development of symptoms, the presentation to mental healthcare professionals, the revelation to family members or acquaintances regarding the trauma, the adverse response to the trauma, or any other aspect of mental illness associated with traumatic events in the setting of PTSD.  He also stated that it was well known that individuals who are the subject and victim of trauma respond in completely different time frames.  On the issue that a specific date was not given for the sexual assault he stated that it was clearly unremarkable in the setting of a severe traumatic event, especially sexual assault.  The private physician stated that there was no history, medical documentation, or evidence that the Veteran has diagnoses of a factitious disorder or malingering.  In addition, the Veteran meets all of the DSM-5 criteria for PTSD secondary to military sexual trauma.  He stated that after the rape she was transferred units in December 1982, reduced in rank in 1985, and recommended for discharge for unsatisfactory participation in May 1985.  In addition, she never had any behavioral problems, issues within the military environment, or the incapacity to function before she was sexually assaulted in 1982.  He further stated that there was absolutely no requirement in the DSM-5, peer-review literature, or the basic understanding of PTSD that required a victim of trauma to provide the exact moment in time in which they were sexually assaulted.  Instead, the opposite was true because the failure to remember important aspects of a traumatic event was a criteria for PTSD.  He further stated that the fact that the Veteran manifested symptoms, a deterioration in functioning, revealed the circumstances of her sexual assault, or became disabled from mental illness years after the sexual assault has nothing to do with the veracity of her statements or the diagnosis of PTSD.  There is no time frame associated with the clinical consequences of a traumatic event.   

In addition, in January 2013 the Veteran's sister stated that she was a reliable person who was her mother's "right hand" before military service but returned as a different person who was "unorganized, mentally and socially unstable" and unreliable. 

The Board finds that the Veteran has a current diagnosis of PTSD.  In addition, all of the medical opinions of record (June 2005, January 2012, April 2012, December 2013, and March 2015) are positive nexus opinions.  There are no contrary nexus opinions of record.  In addition, they all considered the relevant evidence of record, to include the Veteran's statements about her in-service sexual assault, and offered an opinion with rationale.  In addition, they offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to these opinions.  Moreover, as noted above, there are no negative nexus opinions of record. 

The Board notes that there are discrepancies to the Veteran's statements about her in-service sexual assault.  First, her statements about her circumstances of why she sought in-service medical treatment are not supported by the service treatment records.  The Veteran stated that she sought treatment because she used bleach to erase the sensation of forcible oral copulation but the service treatment record indicated she sought treatment for strep throat.  In addition, the Veteran has given a wide range of dates for date of the in-service sexual assault.  

The Board finds that even with these discrepancies service connection is still warranted.  This is because the June 2015 private physician explained that the inability to remember an important aspect of the traumatic events is part of the criteria for PTSD.  He also stated that the medical literature, peer-review literature, and DSM-5 did not set any type of timeframe regarding a patient's response to a traumatic event.  It is completely unremarkable that an individual may develop severe symptoms of PTSD or other mental illness weeks, months, years, or even decades subsequent to a traumatic event.  He further stated that it was unremarkable for the victim of a severe traumatic event, especially a sexual assault, to not indicate a specific date.  He further stated that the fact that the Veteran manifested symptoms, a deterioration in functioning, revealed the circumstances of her sexual assault, or became disabled from mental illness years after the sexual assault has nothing to do with the veracity of her statements or the diagnosis of PTSD. He stated that there was no time frame associated with the clinical consequences of a traumatic event.  The Board finds these conclusions are with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds that any discrepancies in the Veteran's statements have been explained by the June 2015 private opinion. 

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for PTSD is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


